758 N.W.2d 280 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Doyle PERKINS, Defendant-Appellant.
People of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Wayne Lesage, Defendant-Appellant.
Docket Nos. 137477, 137478. COA Nos. 281957, 281959.
Supreme Court of Michigan.
December 18, 2008.

Order
On order of the Court, the application for leave to appeal the August 19, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM the Court of Appeals decision holding that Heidi's Law, MCL 257.625, does not violate the ex post facto provisions of the federal and state Constitutions.